Citation Nr: 1025050	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-27 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristin M. Abbott, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  
As evidenced by the Combat Infantryman Badge, the Veteran served 
in combat.

This matter comes to the Board of Veteran's Appeals (Board) on 
appeal from an December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for PTSD.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 CFR 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.

At the October 2007 VA examination, the examiner found that the 
Veteran did not currently meet the criteria for PTSD; however, 
reference indicated that he had met the criteria for about 20 
years following his Vietnam service.  The examiner opined that 
the Veteran's history of PTSD is "at least as likely as not 
caused by or a result of the traumatic experiences . . . that 
occurred during his exposure to combat in Vietnam."  
Furthermore, the examiner noted that the Veteran currently met 
the criteria for adjustment disorder with mixed anxiety and 
depression.  

The December 2007 rating decision denied service connection 
because there was no diagnosis for PTSD.  The RO, based on the 
Veteran's receiving of a Combat Infantryman Badge, did concede 
that the Veteran engaged in combat and therefore meets the 
requirement of an in-service stressor.  

When a claim for service connection for PTSD is made, the Board 
must consider any other present psychiatric disorder as part of 
the claim, even if it is not so specified by the Veteran in the 
filing of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  In this case, the Board notes that the October 2007 VA 
psychiatric examination diagnosed the Veteran as having 
adjustment disorder, with mixed anxiety and depression.  Although 
this may not meet the DSM-IV criteria for a diagnosis of PTSD 
(based on the results of the October 2007 VA examination), the 
Board must conclude that the record suggests at least a potential 
relationship between military service and a current psychiatric 
disorder.  As that is the case, the claim must be remanded so 
that an additional psychiatric examination can be afforded which 
addresses whether any psychiatric disorder began in service, or 
is causally related to service on a direct basis.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 81( 2006).

At the October 2007 VA exam, the examiner also noted that the 
Veteran mentioned he had recently sought treatment at a 
psychiatric hospital and from his primary care physician.  There 
are no records of any such treatment and no apparent attempt to 
obtain these records.  Additionally, the January 2008 Notice of 
Disagreement mentions the Veteran was waiting for an appointment 
for his PTSD.  No record of whether this appointment occurred is 
included in the file.

VA is obligated to make reasonable efforts to obtain relevant 
records from private medical care providers.  38 C.F.R. § 
3.159(c)(1) (2009).  Such reasonable efforts will generally 
consist of an initial request for the records and, if the records 
are not received, at least one follow-up request.  A follow-up 
request is not required if a response to the initial request 
indicates that the records sought do not exist or that a follow-
up request for the records would be futile.  Thus, additional 
action by the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary information 
and authorization from the Veteran, the RO 
should make reasonable efforts, as described in 
38 C.F.R. § 3.159(c)(1), to obtain all private 
medical records, including those records from 
the psychiatric hospital, primary care 
physician, and referenced PTSD appointment.

2.  The RO should arrange for the Veteran to 
undergo another VA examination to determine the 
nature, extent and etiology of the Veteran's 
psychiatric disorders.  If possible, this exam 
should be conducted by the same examiner.  All 
indicated studies should be performed.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disorder, including 
PTSD if shown, had its onset in service or is 
causally related to service or any incident of 
service-including his combat service in 
Vietnam.  The Veteran's claims files must be 
made available to the examiner.  The rationale 
for all opinions expressed should be explained.  

3.  After conducting any additional development 
deemed necessary, the RO should reconsider the 
Veteran's claim, considering all the evidence 
of record.  If the benefit sought on appeal is 
not granted to the Veteran's satisfaction, the 
RO should issue a supplemental statement of the 
case and provide the Veteran and his 
representative an appropriate opportunity to 
respond.

After the Veteran has been given an opportunity to respond to the 
supplemental statement of the case and the period for submission 
of additional information or evidence set forth in 38 U.S.C.A. § 
5103(b) (West 2002) has expired, if applicable, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the RO.  The Veteran and 
his representative have the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


